Per Curiam,
We find no error in this record. The court properly submitted to the jury the question of fact, whether the defendant made an original contract to pay the debt claimed in this action. He further instructed them that, unless it was an original contract, it would come within the statute of frauds, and *223the plaintiff could not recover. The jury found for the plaintiff, for a portion of the claim only, that is, for the services rendered subsequent to the making of the contract. The appellant contended that there was no evidence to submit to the jury of an original contract. In this we think he was mistaken. The plaintiff testified that the defendant said to him: “ If the boy dies I don’t want any blame resting on me. You go and get the doctor and do all you can for the boy. I will see that you get your pay. He put it in just those words.” This was evidence from which the jury were justified in finding an original undertaking, and as the verdict was only for the services rendered after this time, there is no more to be said.
Judgment affirmed.